                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

 SUSAN L. YEAGER, et al.                                                          PLAINTIFFS

 V.                                                               NO. 4:17-CV-168-DMB-JMV

 R.L. BRAND, et al.                                                             DEFENDANTS


                                             ORDER

        On October 4, 2018, this Court entered a final judgment in favor of the plaintiffs in this

case. Doc. #59. On November 21, 2018, the plaintiffs moved for a writ of garnishment to Regions

Bank, Doc. #60, and to Terrell Hayes, Doc. #61. As grounds, the plaintiffs represent that the

defendants have not satisfied this Court’s judgment, and that Regions Bank and Hayes are

“indebted to or ha[ve] the effects or property of the Defendants in [their] possession or know[] of

some other person or entity who is indebted to the Defendants or who has effects or property of

the Defendants in his or its possession.” Doc. #60 at 2; Doc. #61 at 2.

        On April 12, 2019, United States Magistrate Judge Jane M. Virden, citing Berry v.

McLemore, 795 F.2d 452 (5th Cir. 1986), issued an order requiring the plaintiffs to show cause

why their motions for writs of garnishment should not be denied for lack of subject-matter

jurisdiction. Doc. #65. The plaintiffs responded to the order to show cause on April 18, 2019.

Doc. #66. In their response, the plaintiffs argue:

        when there is complete diversity of citizenship between the plaintiffs on the one
        hand and putative garnishees on the other, and apart from any arguments on the
        question of a United States District Court’s ancillary jurisdiction to enforce its
        judgments, a writ of garnishment will lie when there is diversity of citizenship
        between the plaintiff and the putative gharnishee [sic].

Id. at 3.
        The plaintiffs’ response appears to confuse the holding of Berry and, by extension, the

concerns raised by Judge Virden’s order to show cause. Berry held unambiguously that a “writ of

garnishment … is an action separate and independent from the action giving rise to the judgment

debt.” 795 F.2d at 455. It also held that “post-judgment jurisdiction … is limited to those actions

that a court may take in that same action.” Id. (emphases added). It follows then that a court lacks

jurisdiction over a post-judgment motion for a writ of garnishment.1 See Hernandez v. Aleman

Constr., Inc., No. 3:10-cv-2229, 2014 WL 6481902, at *2 (N.D. Tex. Jan. 29, 2014) (“This Court

is bound by Fifth Circuit precedent to conclude that Plaintiff’s writ of garnishment is necessarily

an action separate and independent from this action giving rise to the judgment debt and that this

Court lacks jurisdiction in this closed action to entertain Plaintiff’s attempted garnishment ….”).

Accordingly, the plaintiffs’ motions for writs of garnishment [60][61] are DENIED for lack of

jurisdiction.

        SO ORDERED, this 3rd day of May, 2019.

                                                              /s/Debra M. Brown
                                                              UNITED STATES DISTRICT JUDGE




1
  The Court acknowledges the plaintiffs’ argument that because the Berry court considered the merits of a garnishment
claim against a diverse defendant, it “by implication” extended jurisdiction over the garnishment claim against the
defendant. See Doc. #66 at 3. This is, in a sense, true. The Berry court appeared to assume it had jurisdiction over
an independent garnishment claim brought against a diverse defendant. This does not mean, however, that a court’s
post-judgment jurisdiction (an issue not implicated by Berry, which involved independent garnishment actions)
encompasses a separate and independent motion for writ of garnishment. Indeed, ZCM Asset Holding Co. (Bermuda)
Ltd. v. Brookstone Fund, LLC/Brookstone Fund, Ltd., No. 1:05-cv-164, 2005 WL 8157942, (N.D. Tex. Dec. 6, 2005),
the only other case cited by the plaintiffs, involved a separate action, rather than a post judgment motion.

                                                         2
